

113 HR 3542 IH: Community Fire Safety Act of 2013
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3542IN THE HOUSE OF REPRESENTATIVESNovember 19, 2013Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to exempt fire hydrants from the prohibition on the use of lead pipes, fittings, fixtures, solder, and flux.1.Short titleThis Act may be cited as the Community Fire Safety Act of 2013.2.Exempting fire hydrants from prohibition on use of leadSection 1417(a)(4)(B) of the Safe Drinking Water Act is amended by inserting fire hydrants, after shower valves,.